                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES--GENERAL


Case No. CV 17-7024-CJC (JPR)                       Date: November 14, 2018
Title: Trayshawn McGruder v. L.A. Sheriff Department Deputy Haggard
============================================================
DOCKET ENTRY: Order Requiring Re-Service of Order to Show Cause
===========================================================
PRESENT:
                   HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                          Bea Martinez                           n/a
                          Deputy Clerk                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                               None present

PROCEEDINGS: (IN CHAMBERS)

      On October 9, 2018, the Court ordered Plaintiff to show cause why his claims
against Defendant Haggard should not be dismissed for failure to prosecute. On
October 15, Plaintiff constructively filed a notice of change of address. He has not
timely responded to the OSC and may not have received it before he moved.

       Accordingly, in an abundance of caution, the Clerk is directed to re-serve
Plaintiff with the October 9 OSC at his new address of record, along with this minute
order. His response to the OSC is now due 21 days from the date of this order. He is
warned that if he fails to timely respond to it, his lawsuit will likely be dismissed.




MINUTES FORM 11                                              Initials of Deputy Clerk: bm
CIVIL-GEN
